PER CURIAM:
Jean Bernard Germain appeals the district court’s order granting summary judgment to the Appellees and dismissing Ger-main’s civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Germain v. Shearin, No. 1:09-cv-03097-JFM, 2010 WL 4792676 (D.Md. Nov. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.